924 P.2d 875 (1996)
143 Or. App. 626
STATE of Oregon, Respondent,
v.
Donald Ernest ALLEE, Appellant.
10-93-03779; CA A90426.
Court of Appeals of Oregon.
Argued and Submitted August 28, 1996.
Decided October 2, 1996.
Peter Gartlan, Deputy Public Defender, argued the cause for appellant. With him on the brief was Sally L. Avera, Public Defender.
Timothy A. Sylwester, Assistant Attorney General, argued the cause for respondent. With him on the brief were Theodore R.
*875 Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General.
Before RIGGS, P.J., and LANDAU and LEESON, JJ.
PER CURIAM.
Remanded for resentencing. State v. Allison, 143 Or.App. 241, 923 P.2d 1224 (1996).